Deny and Opinion Filed September 18, 2014




                                              Court of Appeals
                                                                S      In The


                                       Fifth District of Texas at Dallas
                                                            No. 05-14-01183-CV

                                        IN RE TROY RANDELL EDMON, Relator

                           Original Proceeding from the 195th Judicial District Court
                                             Dallas County, Texas
                                      Trial Court Cause No. F-1371585-N

                                              MEMORANDUM OPINION
                                            Before Justices O'Neill, Lang, and Brown
                                                    Opinion by Justice Lang
           Relator filed this petition for writ of mandamus contending that the trial court abused its

discretion with respect to its handling of his petition for pre-trial writ of habeas corpus, which

alleges that he has been denied the right to a speedy trial. Relator alleges variously in his

petition that that the trial court denied his petition on August 19, 2014, which is the date shown

on his pre-trial petition for writ of habeas corpus as the mailing date of the petition, that the trial

court held a hearing and denied the petition on August 27, 2014, 1 and that the trial court has

failed to rule on the petition. The burden lies with the movant to provide a record free of factual

questions which illustrates undue delay. Ex parte Bates, 65 S.W.3d 133, 136 (Tex. App.—




     1
        Relator has not provided a copy of an order establishing that the trial court has ruled on his petition. If relator’s complaint is not that the
trial court has delayed in ruling on the petition, but rather that the trial court has failed to grant the petition, he must bring any such claim by filing
an appeal from the trial court’s adverse ruling rather than by filing an original proceeding in this Court. Ex parte Delbert, 582 S.W.2d 145, 146
(Tex. Crim. App. 1979) (orig. proceeding) (denying habeas corpus); Ordunez v. Bean, 579 S.W.2d 911 (Tex. Crim. App. 1979) (denying
mandamus).
Amarillo 2001, orig. proceeding). Relator has not provided such a record. In addition, under

any of the factual scenarios relator has alleged, the trial court has not abused its discretion.

       To the degree relator alleges that the trial court has abused its discretion by failing to rule

on his petition for an unreasonable period of time, he has not established that the trial court has

engaged in unreasonable delay.       No litigant is entitled to a hearing at whatever time he may

choose. In re Chavez, 62 S.W.3d 225, 229 (Tex. App.—Amarillo 2001, orig. proceeding). A

trial court has a reasonable time within which to consider a motion and to rule. Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).                        The

circumstances of the case dictate whether the trial court has ruled within a reasonable time.

Barnes, 832 S.W.2d at 426. Many factors determine whether a trial court has ruled within a

reasonable time. Among these are “the trial court's actual knowledge of the motion, whether its

refusal to act is overt, the state of the court's docket, and the existence of other judicial and

administrative matters which must be addressed first.” Chavez, 62 S.W.3d at 228–29. The trial

court’s inherent power to control its own docket must also be given due consideration, Chavez,
62 S.W.3d at 228. Because relator’s petition for pre-trial writ of habeas corpus has been pending

for less than a month, he has not established unreasonable delay.

       Accordingly, we DENY relator’s petition for writ of mandamus.


                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
141183F.P05                                            JUSTICE




                                                 –2–